               Case 3:19-cv-01182-K Document 4 Filed 05/16/19                      Page 1 of 1 PageID 37
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Northern District
                                             __________  District of
                                                                  of __________
                                                                     Texas


             TACTUS TECHNOLOGIES LLC,                          )
                             Plaintiff                         )
                                v.                             )      Case No.     3:19-cv-01182-K
             LG ELECTRONICS U.S.A., INC.,                      )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Tactus Technologies LLC                                                                           .


Date:          05/16/2019                                                              /s/ joseph P. Oldaker
                                                                                         Attorney’s signature


                                                                              Joseph P. Oldaker, IL Bar No. 6295319
                                                                                     Printed name and bar number



                                                                                  15020 S. Ravinia Ave., Suite 29
                                                                                      Orland Park, iL 60462
                                                                                               Address

                                                                                       joseph@nbafirm.com
                                                                                            E-mail address

                                                                                          (708) 675-1975
                                                                                          Telephone number

                                                                                          (708) 675-1786
                                                                                             FAX number
